DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “….to decouple the magnetic particles transiently from the fluid circuit” (line 19-20) is vague and renders the claims indefinite. Claim cites that “a fluid having magnetic particles in the form of a suspension” (line 8); and “the fluid to flow through the capillary channels via the fluid circuit” (line 12-13). Claim does not specify the magnetic particles directly coupling with the fluid circuit. So the term of “to decouple the magnetic particles transiently from the fluid circuit” become unclear. Does applicant mean that “to decouple the magnetic particles transiently from the fluid”?

Further, claim cites “a fluid having magnetic particles in the form of a suspension” (line 8). Claim also cites “…such that a fluid may flow through the capillary channels,…” (line 10-11). If the two “fluid” refer different fluids, they should be indicated using different terms. If the two “fluid” are same, the term in line 10-11 should be ““…such that the fluid may flow through the capillary channels,…”.

Claims 2-14 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 12, the term of “….a non-structured cover plate…” (line 3) is vague and renders the claims indefinite. The “cover plate” is of a geometrical body which inherently has a geometrical structure (e.g., length, width, thickness). The term of “non-structured cover plate” is unclear. Further, the term of “….with an adapted refractive index” (line 5) is vague and renders the claims indefinite. The term of “an adapted refractive index” does not specify a scope of claimed refractive index.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (US 20140123578) in a view of Bertsch et al (US 9279603).

Regarding Claim 1, Ingber teaches a building envelope surface element with controllable shading containing (abstract; fig. 1), comprising: 

a capillary glass element (fig. 1, 100, 110) in which a plurality of parallel capillary channels are formed (fig. 1, 130), 

a first collecting channel and a second collecting channel (fig. 1, 140, 150), 
the parallel capillary channels are connected on one side of the capillary glass element to the first collecting channel and on a second side to the second collecting channel (fig. 1, 130, 140, 150), 

a fluid having magnetic particles in the form of a suspension (fig. 1, 162, 164; ¶[0005], line 1-23, to enable a fluid to flow into the heat exchange layer and out the outlet port. The fluid can include any flowable medium, including solid particles, liquids and gases as well as combinations of any of the materials. Examples of the fluid can include, water, oil and air, as well as suspensions of materials and particles in water or air);

a fluid circuit connected to the first collecting channel and the second collecting channel such that a fluid may flow through the capillary channels, the collecting channels, and the fluid circuit (fig. 1, 142, 152, 130, 140, 150; also see fig. 10, fluid circuit connecting 1002, 1004, 1006); 

a pump configured to pump the fluid to cause the fluid to flow through the capillary channels via the fluid circuit so as to be circulated by the pump (fig. 10, 1006; ¶[0037], line 10-20, a pump can be used to pump the fluid into the window or a pressurized container or up to an elevated reservoir in order to provide the pressure necessary to flow the fluid at the desired flow rate through the channels 130 of the window 100). 

But Ingber teaches does not specifically disclose that wherein a particle collector including pipe portions, the particle collector arranged to be controllable in the fluid circuit outside of the capillary channels in order to concentrate the magnetic particles incorporated in the fluid in the pipe portions of the particle collector by magnetic attraction and to decouple the magnetic particles transiently from the fluid circuit.

However, Bertsch teaches a facade element for window (abstract; col. 2, line 1-2; and figs. 1-2), 
wherein a particle collector including pipe portions (figs. 1-2, 5; --portion of fluid circuit 6 in 5 is the pipe portions);
the particle collector arranged to be controllable in the fluid circuit outside of the capillary channels in order to concentrate the magnetic particles incorporated in the fluid in the pipe portions of the particle collector by magnetic attraction and to decouple the magnetic particles transiently from the fluid circuit (figs. 1-2, 5; col. 4, line 28-34, Magnetic particles have the advantage that they can be admixed with the fluid or the liquid in the fluid circuit system during the operation and also removed from the fluid again. It is advantageous that these magnetic particles can be removed from the fluid again in a separator by means of a magnetic field in a simple manner. Here, they are ready for use again for the next use without further processing; col. 6, line 59-64, At least in the outer circuit 6 which serves the outer cavity, there is a first metering device 4 and a first particle separator 5. They are removed again from the circuit in the first separator 5).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope surface element of Ingber by the facade element for window of Bertsch for the purpose of advantageous that these magnetic particles can be removed from the fluid in a separator by means of a magnetic field in a simple manner; and are ready for use again for the next use without further processing (col. 4, line 28-34).

Regarding Claim 2, Ingber - Bertsch combination teaches that the building envelope surface element according to claim 1, wherein the particle collector is configured to be activated by switching an orientation of permanent magnets (figs. 1-2, 5; col. 4, line 28-34, Magnetic particles have the advantage that they can be admixed with the fluid or the liquid in the fluid circuit system during the operation and also removed from the fluid again. It is advantageous that these magnetic particles can be removed from the fluid again in a separator by means of a magnetic field in a simple manner. Here, they are ready for use again for the next use without further processing, as disclosed in Bertsch; -- magnetic field controls introducing and removing the magnetic particles; generating a magnetic field with permanent magnets is well known in art).

Regarding Claim 3, Ingber - Bertsch combination teaches that the building envelope surface element according to claim 1, wherein the particle collector is configured to be activated by switching on electromagnets (figs. 1-2, 5; col. 4, line 28-34, Magnetic particles have the advantage that they can be admixed with the fluid or the liquid in the fluid circuit system during the operation and also removed from the fluid again. It is advantageous that these magnetic particles can be removed from the fluid again in a separator by means of a magnetic field in a simple manner. Here, they are ready for use again for the next use without further processing, as disclosed in Bertsch; -- magnetic field controls introducing and removing the magnetic particles; generating a magnetic field with electromagnets is well known in art).

Regarding Claim 7, Ingber - Bertsch combination teaches that the building envelope surface element according to claim 1, wherein the fluid is an aqueous alcohol solution or alkanol solution (¶[0035], line 10-26, the term fluid includes any flowable medium, including solid particles, liquids and gases as well as mixtures or combinations of any of the foregoing materials. Examples include, water, ethylene glycol, oil, silicone oil,… alcohols, acids, as disclosed in Ingber).

Regarding Claim 8, Ingber - Bertsch combination teaches that the building envelope surface element according claim 1, wherein the fluid is a paraffin oil or a silicone oil (¶[0035], line 10-26, the term fluid includes any flowable medium, including solid particles, liquids and gases as well as mixtures or combinations of any of the foregoing materials. Examples include, water, ethylene glycol, oil, silicone oil,… alcohols, acids, as disclosed in Ingber).

Regarding Claim 9, Ingber - Bertsch combination teaches that the building envelope surface element according to claim 1, wherein the magnetic particles are made of iron, iron oxide or of dark-colored rare earth metals or rare earth metal oxides (using iron, iron oxide particles as magnetic particles is well known in art; -- it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 146).

Regarding Claim 10, Ingber - Bertsch combination teaches that the building envelope surface element according to claim 1, wherein the magnetic particles have an order of magnitude that corresponds to or is greater than one fourth of a wavelength of a radiation incident on the capillary glass element that is to be absorbed (col. 4, line 51-55, The magnetic particles preferably have a size of 50 nm to 1000 nm, as disclosed in Bertsch; --for visible light wavelength of about 500 nm, particle size of 150 nm is greater than one fourth of the  wavelength 500 nm).  

Regarding Claim 11, Ingber - Bertsch combination teaches that the building envelope surface element according to claim 1, wherein the capillary glass element comprises two plates which are connected to one another, wherein the plurality of parallel capillary channels is formed between opposing surfaces through surface structuring in at least one of the plates and is covered by the other plate (fig. 8(A,B), 810A, 810B, 832, as disclosed in Ingber).

Regarding Claim 12, Ingber - Bertsch combination teaches that the building envelope surface element according to claim 11, wherein the capillary glass element is assembled from a structured plate and a non-structured cover plate, and the structured plate and cover plate are connected to one another by means of an overlaminate adhesive layer with an adapted refractive index (fig. 8(A,B), 820A, 820B; ¶[0032], line 15-21, the first layer 110 can be bonded or laminated to the second layer to form a transparent window pane using a transparent adhesive, such as a silicone or PDMS based adhesive that provides a conformal seal, or using heat bonding or other adhesives, plastics or polymers, as disclosed in Ingber).

Regarding Claim 13, Ingber - Bertsch combination teaches that a composite window having at least one building envelope surface element according to claim 1, wherein the building envelope surface element forms a portion of the composite window facing a building interior (abstract, line 1-10, one or more surfaces of a window of a building, as disclosed in Ingber; col. 5, line 57-60, The panes preferably all consist of transparent glass, such that the facade element can be a window of a building, as disclosed in Bertsch).

Regarding Claim 14, Ingber - Bertsch combination teaches that a building facade system, having at least one building envelope surface element according to claim 1 (abstract, line 1-10, one or more surfaces of a window of a building, as disclosed in Ingber; col. 5, line 57-60, The panes preferably all consist of transparent glass, such that the facade element can be a window of a building, as disclosed in Bertsch).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al (US 20140123578) in a view of Bertsch et al (US 9279603), further in a view of Vogeser (US 2010/0326909).

Regarding Claim 4, Ingber - Bertsch combination discloses as set forth above but does not specifically disclose that the building envelope surface element according to claim 1, wherein the pipe portions of the particle collector are formed two-dimensionally or three-dimensionally as pipe elbows or tube elbows.

However, Vogeser in the same field of endeavor teaches a device for manipulation of magnetic microparticles (abstract; fig. 1), wherein the pipe portions of the particle collector are formed two-dimensionally or three-dimensionally as pipe elbows or tube elbows (fig. 1, 97a, 97b, 99; fig. 3B, 97a-c, 99a-b).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the building envelope surface element of Ingber - Bertsch combination by the device of Vogeser for the purpose of advantages of potentially very short cycle time and no solid consumables are required (¶[0060], line 1-8).

Regarding Claim 5, Ingber - Bertsch - Vogeser combination teaches that the building envelope surface element according to claim 4, wherein the defined pipe portions are arranged in a meander-shape (fig. 1, 97a, 97b, 99; fig. 3B, 97a-c, 99a-b, …, as disclosed in Vogeser; --further it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Regarding Claim 6, Ingber - Bertsch - Vogeser combination teaches that the building envelope surface element according to claim 4, wherein the defined pipe portions are helix-shaped, spiral-shaped or have twofold arrangements formed thereof (¶[0085], line 1-7, …the extractor (90) has a helical design and has two or more windings or loops (99a, 99b) where one or more sections (97c) of the windings and each of the sections (97a, 97b) of the line leading to the entry port…, as disclosed in Vogeser).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872